DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	This Office Action is in response to the Amendment filed on 02/01/2021.

	Applicant's cooperation in correcting the informalities in the drawing and specification is appreciated.  Applicant's cooperation in amending the claims to overcome the claim rejections relating to indefinite claim language is also appreciated.

	Status of Claims:
		Claims 1-6 were amended.

	Drawings:
The Amendment to Drawings of Figures 1 and 4-5, filed on 02/01/2021, has been accepted.

	Specification:
The Amendment to Specification of Paragraph [0038], filed on 02/01/2021, has been accepted.

Specification
1. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Correction of the following is required: (i.e.: a/the preset first time reference value and a/the preset second time reference value recited in Claims 1-2 and 5-6).
	Accordingly, the recitations of “preset first time reference value” and “preset second time reference value” in  Paragraph [0007], lines 2 and 7; Paragraph [0008], lines 3 and 7; Paragraph [0010], lines 6 and 10; Paragraph [0023], lines 2 and 6; Paragraph [0025], line 6; Paragraph [0027], line 3; Paragraph [0028], lines 5-6 and 10; Paragraph [0030], lines 6-7; Paragraph [0031], lines 7-8; Paragraph [0038], lines 6 and 10; Paragraph [0041], lines 3-4; and Paragraph [0042], lines 3 and 7 should be amended.

2. The disclosure is objected to because of the following informalities: 
	In Paragraph [0028], line 10; and Paragraph [0031], line 8, the recitation of “… an engine specification” should be replaced by – … an engine operating condition --
Appropriate correction is required.

Cover Page of Amendment
	The title of the instant Application on the cover page of the Amendment, filed on 02/01/2021 should be appropriately corrected (See Below).


    PNG
    media_image1.png
    817
    801
    media_image1.png
    Greyscale


Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
The grammatical errors in Claims 1 and 5 should be appropriately corrected (See Claim’s Suggestions below).
Claims 2-4 and 6, which are not specifically mentioned, are objected to since they depend upon independent Claims 1 and 5.

Claim Suggestions
	Claims 1 and 5 are suggested to be revised as following to address grammatical errors:
Claim 1 (currently amended): A system for determining an error of an oxidation-reduction reaction in a vehicle catalytic converter, comprising:
a first oxygen sensor disposed in front of an inlet of a catalytic converter and configured to detect information regarding a concentration of oxygen in exhaust gas;
a second oxygen sensor disposed behind an outlet of the catalytic converter and configured to detect the information regarding the concentration of oxygen in exhaust gas; and 
a controller having a processor and a module and configured to determine air-fuel ratios based on the concentration of oxygen in exhaust gas from the first and second oxygen sensors and detect a time when each of the air-fuel ratios reaches a lean reference value or a rich reference value to determine the error in the catalytic converter [[, 
wherein in a fuel injection state determined by a depressed amount of an accelerator pedal, the controller is configured to determine that the error occurs in the catalytic converter when a value  being less than a preset first time reference value is obtained from a difference between the time when the air-fuel ratio, which is calculated based on the information of the first oxygen sensor, reaches the rich reference value and the time when the air-fuel ratio, which is calculated based on the information of the second oxygen sensor, reaches the rich reference value, using the processor and the module; and
wherein in a fuel injection cut-off state determined by releasing a pressing force from the accelerator pedal, the controller is configured to suspend a determination the error occurring in the catalytic converter when [[a value being greater than a preset second time reference value [[in advance from a difference between the time when the air-fuel ratio, which is calculated based on the information of the first oxygen sensor reaches the lean reference value and the time when the air-fuel ratio, which is calculated based on the information of the second oxygen sensor reaches the lean reference value, using the processor and the module.

Claim 5 (currently amended): A method for determining an error of an oxidation-reduction reaction in a vehicle catalytic converter, comprising:
determining by a controller including a processor and a module, the air-fuel ratio measured in front of an inlet of a catalytic converter and the air-fuel ratio measured behind an outlet of the catalytic converter;
determining, by the controller, whether the catalytic converter is in a fuel injection state determined by a depressed amount of an accelerator pedal or in a fuel injection cut-off state determined by releasing a pressing force from the accelerator pedal; and
determining, by the controller, that the error occurs in the catalytic converter in the fuel injection state, when a value being less than a preset first time reference value is obtained from a difference between a time when the air-fuel ratio measured in front of the inlet of the catalytic converter reaches a rich reference value and a time when the air-fuel ratio measured behind the outlet of the catalytic converter reaches the rich reference value, using the processor and the module; and
determining, by the controller, to suspend a determination of the error occurring in the catalytic converter in the fuel injection cut off state, when [[a value being greater than a preset second time reference value [[

Allowable Subject Matter
Claims 1-6 are allowed over the prior art of record.

Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka et al. (Patent Number US-9890724-B2) relates to a control system of an engine having a deceleration fuel cut-off module for performing a deceleration fuel cut-off to stop.

Large et al. (Patent Number US-9650981-B1) relates to an adjustment of measured oxygen storage capacity based on upstream O2 sensor performance.

Tanaka et al. (Patent Number US-9638125-B2) relates to a control system of an engine having a deceleration fuel cut-off module for performing a deceleration fuel cut-off to stop.

Genslak et al. (Patent Number US-9599006-B2) relates to a catalyst oxygen storage capacity adjustment systems and methods.
 
Genslak et al. (Patent Number US-9382865-B2) relates to diagnostic systems and methods using model predictive control.

Santillo et al. (Patent Number US-9096210-B2) relates to a method for identification of a threshold-level catalyst.

Matsumoto et al. (Patent Number US-8522531-B2) relates to a catalyst degradation detection apparatus and method.

Wald et al. (Patent Number US-8516796-B2) relates to a system and method for monitoring catalyst efficiency and post catalyst oxygen sensor performance.

Seki (Patent Number US-5636514-A) relates to a catalyst deterioration-determining system for an internal combustion engine.

Conclusion
This application is in condition for allowance except for the following formal matters as being set forth above
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        February 16, 2021